DETAILED ACTION
This action is in response to the submission filed on 8/5/2022.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Applicant has amended the claims to recite “wherein an iso line is a line on a map or chart along which there is a constant value”. This amendment alters the metes and bounds of the claimed subject matter and overcomes the previous rejection. 
Applicant’s arguments with respect to the amendment and other limitations that are affected by the amendment have been considered but are moot in view of the new grounds of rejection. The rejection has been modified with new references to address the altered metes and bounds of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273562 (“Seifert”), in view of “Analysis of Novel Techniques of Drag Reduction and Stability Increase for Sport Utility Vehicles using Computational Fluid Dynamics” (“Al-Saadi”).
Regarding claim 1, Seifert teaches:
A computer-implemented method for evaluating computational fluid dynamic simulation results (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”), the method comprising: with a processor comprising a memory: 
receiving a set of initial conditions (Seifert: para [0113], “FIGS. 2A and 2B are schematic illustrations of an exemplary system array in which the blowing actuators are arranged on a wing generally parallel to an intersection line between the first and second planes”; para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment in which the blowing actuators are arranged at an angle to the intersection line between the two planes”, para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”); 
based on the set of initial conditions, automatically performing a first baseline run of a simulated area or volume containing a first vehicle body shape (Seifert: para [0120], “Four cases were considered: (a) Base line uncontrolled”; para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”, Figs. 3A, 3B, 3C);
based on the set of initial conditions, automatically performing a change run of the simulated area or volume containing a vehicle body shape(Seifert: para [0120], “Four cases were considered: (a) Base line uncontrolled, (b) Only the first blowing actuator is operative, (c) only the second blowing actuator is operative, and (d) both blowing actuators are operative”; cases b-d are the change runs of the simulation); and 
within the simulated area or volume: 
automatically plotting an iso line of the first baseline run within a scalar variable map of at least a portion of the simulated area or volume (Seifert: para [0122], “FIGS. 4A-B show simulation results for case (a), where FIG. 4A shows velocity iso-contours, and FIG. 4B shows velocity vectors”; para [0120], “Four cases were considered: (a) Base line uncontrolled; case a is the baseline, isolines and iso-contours are synonymous); 
automatically plotting an iso line of the change run within the scalar variable map (Seifert: para [0122], “FIGS. 4A-B show simulation results for case (a), where FIG. 4A shows velocity iso-contours, and FIG. 4B shows velocity vectors”, para [0123], “ FIGS. 5A-C show simulation results for case (b), where FIG. 5A shows velocity vectors, FIG. 5B shows velocity vectors enlarge at the jet proximity, and FIG. 5C shows velocity iso-contours”, para [0124] FIGS. 6A-C show simulation results for case (c), where FIG. 6A shows velocity vectors, FIG. 6B shows velocity vectors enlarged near the blowing slot, and FIG. 6C shows velocity iso-contours,” para [0125], “FIGS. 7A-C show simulation results for case (d), where FIG. 7A shows velocity vectors, FIG. 7B shows velocity vectors near the two blowing slots, and FIG. 7C shows velocity iso-contours”; cases b-d are the change runs, isolines and iso-contours are synonymous), wherein the iso line of the change run corresponds to the iso line of the first baseline run (the disclosure does not provide a clear description of what ‘corresponds to’ would mean, therefore it is interpreted as ‘compared’ to; Seifert: para [0121], “The lift (Cl) and drag (Cd) coefficients obtained by the simulation are summarized in Table 1”; para [0126], “The simulations presented in these examples demonstrated that the first upstream actuator separates the flow from the surface upstream and therefore produces more drag and less lift (Table 1). The simulation also demonstrated that the second actuator, when operated alone, reattaches the BL and creates more lift and less drag. The simulation also demonstrated that when the both the actuators are operative, intermediate values for the drag and lift are achievable. Thus, by changing the jet velocity coming from the oscillators, any intermediate lift value and drag value, at least within the range defined by the results of cases (a)-(c), can be obtained”; Table 1 compares the results of the baseline with the three change runs); 
and automatically comparing the iso line of the change run to the iso line of the first baseline run (Seifert: para [0121], “The lift (Cl) and drag (Cd) coefficients obtained by the simulation are summarized in Table 1”; para [0126], “The simulations presented in these examples demonstrated that the first upstream actuator separates the flow from the surface upstream and therefore produces more drag and less lift (Table 1). The simulation also demonstrated that the second actuator, when operated alone, reattaches the BL and creates more lift and less drag. The simulation also demonstrated that when the both the actuators are operative, intermediate values for the drag and lift are achievable. Thus, by changing the jet velocity coming from the oscillators, any intermediate lift value and drag value, at least within the range defined by the results of cases (a)-(c), can be obtained”; Table 1 compares the results of the baseline with the three change runs),
wherein the first baseline run obviates the need for testing of a first physical model of the first vehicle body shape (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; the point of computer simulations is to avoid real-world testing), 
wherein the baseline run provides information regarding run-to-run variability of the computational fluid dynamic simulation results (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; table 1 and figure 4-7 depict the run-to-run variability), and 
wherein the change run obviates the need for testing of a physical model of the vehicle body shape (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; the point of computer simulations is to avoid real-world testing),
wherein an iso line is a line on a map or chart along which there is a constant value (Seifert: para [0122], “FIGS. 4A-B show simulation results for case (a), where FIG. 4A shows velocity iso-contours, and FIG. 4B shows velocity vectors”, para [0123], “ FIGS. 5A-C show simulation results for case (b), where FIG. 5A shows velocity vectors, FIG. 5B shows velocity vectors enlarge at the jet proximity, and FIG. 5C shows velocity iso-contours”, para [0124] FIGS. 6A-C show simulation results for case (c), where FIG. 6A shows velocity vectors, FIG. 6B shows velocity vectors enlarged near the blowing slot, and FIG. 6C shows velocity iso-contours,” para [0125], “FIGS. 7A-C show simulation results for case (d), where FIG. 7A shows velocity vectors, FIG. 7B shows velocity vectors near the two blowing slots, and FIG. 7C shows velocity iso-contours”; isolines and iso-contours are synonymous). 

Seifert does not teach:

a second baseline run;

a second vehicle body shape;


Seifert does not teach but Al-Saadi does teach:
a second baseline run (Al-Saadi: page 157, Figure 5.15, “Velocity vectors around the baseline of the Land Rover Discovery 4 using four types of turbulence models (a) Realizable k-ε, (b) Standard k-ω, (c) Shear Stress Transport k-ω and (d) Reynolds Stress Model”; Figure 5.16; there are at least two baseline runs, each type of turbulence model is a run for the baseline vehicle model);

a second vehicle body shape (Al-Saadi: Section “5.5.2 Velocity profile around the modified models”; “Figure 5.19: Velocity vector around the Land Rover Discovery 4 with different case-studies (a) Baseline model, (b) Boat-tail, (c) Spare tyre, (d) VGs, (e) Ditch on the roof and (f) Base bleed”, “Figure 5.20: Velocity vector behind the Land Rover Discovery 4 with different case-studies (a) Baseline model, (b) Boat-tail, (c) Spare tyre, (d) VGs, (e) Ditch on the roof and (f) Base bleed”; the different case-studies are using different vehicle body shapes);



Seifert teaches iso-contours/isolines for one baseline run. However Seifert does not teach multiple baseline runs for the same vehicle body or a second body shape. Al-Saadi does teach multiple baseline runs for one vehicle body and multiple body shapes. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert (directed to CFD with isolines of baseline and change runs) and Al-Saadi (directed to multiple baseline runs and multiple body shapes) and arrived at multiple baseline runs with corresponding isolines and multiple body shapes. One of ordinary skill in the art would have been motivated to make such a combination “to investigate ways to reduce the aerodynamic drag coefficient and to increase the stability of road vehicles using three-dimensional Computational Fluid Dynamics (CFD) simulation” and “Reducing the development cycle, lowering costs and rising flexibility are the reasons for justifying the use of a numerical approach (Al-Saadi: Abstract, page 3).

Regarding claim 19, Seifert and Al-Saadi teach:
The method of claim 1, wherein the scalar variable map is a map of scalar values of at least one of temperature, static pressure, dynamic pressure, velocity magnitude, a velocity component (Seifert: para [0122], “FIGS. 4A-B show simulation results for case (a), where FIG. 4A shows velocity iso-contours, and FIG. 4B shows velocity vectors”, para [0123], “ FIGS. 5A-C show simulation results for case (b), where FIG. 5A shows velocity vectors, FIG. 5B shows velocity vectors enlarge at the jet proximity, and FIG. 5C shows velocity iso-contours”, para [0124] FIGS. 6A-C show simulation results for case (c), where FIG. 6A shows velocity vectors, FIG. 6B shows velocity vectors enlarged near the blowing slot, and FIG. 6C shows velocity iso-contours,” para [0125], “FIGS. 7A-C show simulation results for case (d), where FIG. 7A shows velocity vectors, FIG. 7B shows velocity vectors near the two blowing slots, and FIG. 7C shows velocity iso-contours”), Lambda2, surface force, density, internal energy, kinetic energy, swirl, or vorticity, or any combination thereof.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273562 (“Seifert”), in view of “Analysis of Novel Techniques of Drag Reduction and Stability Increase for Sport Utility Vehicles using Computational Fluid Dynamics” (“Al-Saadi”), further in view of US 2010/0318327 (“Holden”).
Regarding claim 2, Seifert and Al-Saadi do not teach but Holden does teach:
The method of claim 1, further comprising, based on the comparing: 

automatically accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall between the iso line of the first baseline run and the iso line of the second baseline run; and automatically rejecting the second vehicle body shape as insignificant if the iso line of the change run falls entirely between the iso line of the first baseline run and the iso line of the second baseline run (Holden: before an optimum design can be located, the response surface is subjected to a quality analysis because the response surface may be inaccurate at interpolated spaces; if RS is found to be insufficient quality, the RS is updated with additional CDD analysis to improve resolution and accuracy, [0142] lines 5-19).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD with isolines of baseline and change runs) and Holden (directed to an automated optimization strategy starting with a design of experiments and a quality check) and arrived at CFD with a quality check. One of ordinary skill in the art would have been motivated to make such a combination to make a quality determination of a surface (Holden, [0142] lines 8-19).

Regarding claim 3, Seifert and Al-Saadi do not teach but Holden does teach:
The method of claim 2, further comprising automatically accepting the second vehicle body shape as final if an output of the change run meets a design criterion (Holden: (optimal design identified, [0142] lines 20-21; optimal being based on performance measurements [0046] lines 1-2)).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD with isolines of baseline and change runs) and Holden (directed to an automated optimization strategy starting with a design of experiments and a quality check) and arrived at CFD with a quality check. One of ordinary skill in the art would have been motivated to make such a combination to make a quality determination of a surface (Holden, [0142] lines 8-19).

Claims 4, 7-8, 10-11, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273562 (“Seifert”), in view of “Analysis of Novel Techniques of Drag Reduction and Stability Increase for Sport Utility Vehicles using Computational Fluid Dynamics” (“Al-Saadi”), further in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (“Edeling”).
Regarding claim 4, Seifert teaches:
A computer-implemented method for evaluating computational fluid dynamic simulation results (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”), the method comprising: 
providing a first vehicle body shape or portion of a vehicle body shape to be simulated (Seifert: para [0113], “FIGS. 2A and 2B are schematic illustrations of an exemplary system array in which the blowing actuators are arranged on a wing generally parallel to an intersection line between the first and second planes”; para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment in which the blowing actuators are arranged at an angle to the intersection line between the two planes”, para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”; para [0120], “Four cases were considered: (a) Base line uncontrolled”; para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”, Figs. 3A, 3B, 3C); 
providing a set of initial conditions (Seifert: para [0113], “FIGS. 2A and 2B are schematic illustrations of an exemplary system array in which the blowing actuators are arranged on a wing generally parallel to an intersection line between the first and second planes”; para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment in which the blowing actuators are arranged at an angle to the intersection line between the two planes”, para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”); 
with a processor comprising a memory: 
automatically performing a baseline run of a simulated area or volume containing the first vehicle body shape using the set of initial conditions  (Seifert: para [0120], “Four cases were considered: (a) Base line uncontrolled”; para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”, Figs. 3A, 3B, 3C); 
automatically performing a change run of the simulated area or volume containing a vehicle body shape using the set of initial conditions (Seifert: para [0120], “Four cases were considered: (a) Base line uncontrolled, (b) Only the first blowing actuator is operative, (c) only the second blowing actuator is operative, and (d) both blowing actuators are operative”; cases b-d are the change runs of the simulation); and 
for each point within a scalar variable map of at least a portion of the simulated area or volume: 
automatically plotting an iso line of the change run that corresponds to the iso lines from the baseline run (Seifert: para [0122], “FIGS. 4A-B show simulation results for case (a), where FIG. 4A shows velocity iso-contours, and FIG. 4B shows velocity vectors”, para [0123], “ FIGS. 5A-C show simulation results for case (b), where FIG. 5A shows velocity vectors, FIG. 5B shows velocity vectors enlarge at the jet proximity, and FIG. 5C shows velocity iso-contours”, para [0124] FIGS. 6A-C show simulation results for case (c), where FIG. 6A shows velocity vectors, FIG. 6B shows velocity vectors enlarged near the blowing slot, and FIG. 6C shows velocity iso-contours,” para [0125], “FIGS. 7A-C show simulation results for case (d), where FIG. 7A shows velocity vectors, FIG. 7B shows velocity vectors near the two blowing slots, and FIG. 7C shows velocity iso-contours”; cases b-d are the change runs, isolines and iso-contours are synonymous)the disclosure does not provide a clear description of what ‘corresponds to’ would mean, therefore it is interpreted as ‘compared’ to; para [0121], “The lift (Cl) and drag (Cd) coefficients obtained by the simulation are summarized in Table 1”; para [0126], “The simulations presented in these examples demonstrated that the first upstream actuator separates the flow from the surface upstream and therefore produces more drag and less lift (Table 1). The simulation also demonstrated that the second actuator, when operated alone, reattaches the BL and creates more lift and less drag. The simulation also demonstrated that when the both the actuators are operative, intermediate values for the drag and lift are achievable. Thus, by changing the jet velocity coming from the oscillators, any intermediate lift value and drag value, at least within the range defined by the results of cases (a)-(c), can be obtained”; Table 1 compares the results of the baseline with the three change runs); and 
wherein the first baseline run obviates the need for testing of a first physical model of the first vehicle body shape (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; the point of computer simulations is to avoid real-world testing),  
wherein the baseline runs other than the first baseline run provide information regarding run-to-run variability of the computational fluid dynamic simulation results (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; table 1 and figure 4-7 depict the run-to-run variability), and 
wherein the change run obviates the need for testing of a physical model of the vehicle body shape (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; the point of computer simulations is to avoid real-world testing),
wherein an iso line is a line on a map or chart along which there is a constant value (Seifert: para [0122], “FIGS. 4A-B show simulation results for case (a), where FIG. 4A shows velocity iso-contours, and FIG. 4B shows velocity vectors”, para [0123], “ FIGS. 5A-C show simulation results for case (b), where FIG. 5A shows velocity vectors, FIG. 5B shows velocity vectors enlarge at the jet proximity, and FIG. 5C shows velocity iso-contours”, para [0124] FIGS. 6A-C show simulation results for case (c), where FIG. 6A shows velocity vectors, FIG. 6B shows velocity vectors enlarged near the blowing slot, and FIG. 6C shows velocity iso-contours,” para [0125], “FIGS. 7A-C show simulation results for case (d), where FIG. 7A shows velocity vectors, FIG. 7B shows velocity vectors near the two blowing slots, and FIG. 7C shows velocity iso-contours”; isolines and iso-contours are synonymous).

 Seifert does not teach:

at least three baseline runs;

a second vehicle body shape;
automatically defining a mean expectation line of averages of an iso line from each of the at least three baseline runs, and plotting a confidence interval around the mean expectation line; 
automatically comparing the iso line of the change run to the confidence interval;

a second physical model;

Seifert does not teach but Al-Saadi does teach:
at least three baseline runs (Al-Saadi: page 157, Figure 5.15, “Velocity vectors around the baseline of the Land Rover Discovery 4 using four types of turbulence models (a) Realizable k-ε, (b) Standard k-ω, (c) Shear Stress Transport k-ω and (d) Reynolds Stress Model”; Figure 5.16; each type of turbulence model is a run for the baseline vehicle model, therefore, there are at least three baseline runs);

a second vehicle body shape (Al-Saadi: Section “5.5.2 Velocity profile around the modified models”; “Figure 5.19: Velocity vector around the Land Rover Discovery 4 with different case-studies (a) Baseline model, (b) Boat-tail, (c) Spare tyre, (d) VGs, (e) Ditch on the roof and (f) Base bleed”, “Figure 5.20: Velocity vector behind the Land Rover Discovery 4 with different case-studies (a) Baseline model, (b) Boat-tail, (c) Spare tyre, (d) VGs, (e) Ditch on the roof and (f) Base bleed”; the different case-studies are for different vehicle body shapes);

Seifert teaches iso-contours/isolines for one baseline run. However Seifert does not teach multiple baseline runs for the same vehicle body or a second body shape. Al-Saadi does teach multiple baseline runs for one vehicle body and multiple body shapes. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert (directed to CFD using isolines of baseline and change runs) and Al-Saadi (directed to multiple baseline runs and multiple body shapes) and arrived at multiple baseline runs with corresponding isolines and multiple body shapes. One of ordinary skill in the art would have been motivated to make such a combination “to investigate ways to reduce the aerodynamic drag coefficient and to increase the stability of road vehicles using three-dimensional Computational Fluid Dynamics (CFD) simulation” and “Reducing the development cycle, lowering costs and rising flexibility are the reasons for justifying the use of a numerical approach (Al-Saadi: Abstract, page 3).

Seifert and Al-Saadi do not teach but Edeling does teach:
automatically defining a mean expectation line of averages of an iso line from each of the at least three baseline runs (Edeling: page 82, paragraph 5 line 3, numerical average is taken using equation (27), and plotting a confidence interval around the mean expectation line (Edeling: Page 86, mean velocity MU_u+ and 3 standard deviations are plotted in FIG. 5(a)); 
automatically comparing the iso line of the change run to the confidence interval (Edeling: [page 93 paragraph 2 line 2] experimental data is plotted with the numerically calculated data in order to compare them”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD of a vehicle body with isolines of baseline and change runs) and Edeling (which teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS and teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box) and arrived at CFD with isolines and confidence intervals. One of ordinary skill in the art would have been motivated to make such a combination because “real-world flow problems are subject to numerous uncertainties, e.g. imprecisely known parameters, initial and boundary conditions”. It is therefore necessary to “design optimal experiments for identifying turbulence models” (Edeling: Introduction, Conclusion).

Regarding claim 7, Seifert and Al-Saadi do not teach but Edeling does teach:
The method of claim 4, wherein the confidence interval is defined as the absolute value of the greatest distance between the mean expectation line and any of the averaged iso lines (Edeling: for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, and obtain both the p-box from the max and min using equation (26), [page 82 paragraph 4 lines 1-15]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD of a vehicle body with isolines of baseline and change runs) and Edeling (which teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS and teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box) and arrived at CFD with isolines and confidence intervals. One of ordinary skill in the art would have been motivated to make such a combination because “real-world flow problems are subject to numerous uncertainties, e.g. imprecisely known parameters, initial and boundary conditions”. It is therefore necessary to “design optimal experiments for identifying turbulence models” (Edeling: Introduction, Conclusion).

Regarding claim 8, Seifert and Al-Saadi do not teach but Edeling does teach:
The method of claim 4, wherein the confidence interval is defined as plus or minus an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (Edeling: FIG. 7 shows a confidence interval of one standard deviation from a mean expectation, [page 88]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD of a vehicle body with isolines of baseline and change runs) and Edeling (which teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS and teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box) and arrived at CFD with isolines and confidence intervals. One of ordinary skill in the art would have been motivated to make such a combination because “real-world flow problems are subject to numerous uncertainties, e.g. imprecisely known parameters, initial and boundary conditions”. It is therefore necessary to “design optimal experiments for identifying turbulence models” (Edeling: Introduction, Conclusion).

Regarding claim 10, Seifert and Al-Saadi do not teach but Edeling does teach:
The method of claim 4, wherein the confidence interval is defined as plus or minus three times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (Edeling: see FIGS. 5(a), 5(b), 6(a), and 6(b), [pages 86-87]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD of a vehicle body with isolines of baseline and change runs) and Edeling (which teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS and teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box) and arrived at CFD with isolines and confidence intervals. One of ordinary skill in the art would have been motivated to make such a combination because “real-world flow problems are subject to numerous uncertainties, e.g. imprecisely known parameters, initial and boundary conditions”. It is therefore necessary to “design optimal experiments for identifying turbulence models” (Edeling: Introduction, Conclusion).

Regarding claim 11, Seifert teaches:
A system for testing the fluid dynamic characteristics of body shapes of a vehicle (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”), the system comprising: 
a processor comprising: a memory; a display; and a user interface configured to receive inputs from a user (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; para [0045], “A display and/or a user input device such as a keyboard or mouse are optionally provided as well”), wherein the processor is configured to: 
receive a first body shape of a vehicle to be simulated (Seifert: para [0113], “FIGS. 2A and 2B are schematic illustrations of an exemplary system array in which the blowing actuators are arranged on a wing generally parallel to an intersection line between the first and second planes”; para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment in which the blowing actuators are arranged at an angle to the intersection line between the two planes”, para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”; para [0120], “Four cases were considered: (a) Base line uncontrolled”; para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”, Figs. 3A, 3B, 3C); 
receive a set of initial conditions (Seifert: para [0113], “FIGS. 2A and 2B are schematic illustrations of an exemplary system array in which the blowing actuators are arranged on a wing generally parallel to an intersection line between the first and second planes”; para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment in which the blowing actuators are arranged at an angle to the intersection line between the two planes”, para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”); 
automatically perform a baseline run of a simulated area or volume containing the first body shape of the vehicle using the set of initial conditions (Seifert: para [0120], “Four cases were considered: (a) Base line uncontrolled”; para [0118], “The simulation presents a Glauert wing profile at chord Reynolds number of 500 k and considers turbulent effects (fully turbulent simulation)”, Figs. 3A, 3B, 3C); 
automatically perform a change run using a vehicle body shape using the set of initial conditions (Seifert: para [0120], “Four cases were considered: (a) Base line uncontrolled, (b) Only the first blowing actuator is operative, (c) only the second blowing actuator is operative, and (d) both blowing actuators are operative”; cases b-d are the change runs of the simulation); and 
for each point within a scalar variable map of at least a portion of the simulated area or volume:
automatically plot an iso line of the change run that corresponds to the iso lines from the baseline run (Seifert: para [0122], “FIGS. 4A-B show simulation results for case (a), where FIG. 4A shows velocity iso-contours, and FIG. 4B shows velocity vectors”, para [0123], “ FIGS. 5A-C show simulation results for case (b), where FIG. 5A shows velocity vectors, FIG. 5B shows velocity vectors enlarge at the jet proximity, and FIG. 5C shows velocity iso-contours”, para [0124] FIGS. 6A-C show simulation results for case (c), where FIG. 6A shows velocity vectors, FIG. 6B shows velocity vectors enlarged near the blowing slot, and FIG. 6C shows velocity iso-contours,” para [0125], “FIGS. 7A-C show simulation results for case (d), where FIG. 7A shows velocity vectors, FIG. 7B shows velocity vectors near the two blowing slots, and FIG. 7C shows velocity iso-contours”; cases b-d are the change runs, isolines and iso-contours are synonymous)the disclosure does not provide a clear description of what ‘corresponds to’ would mean, therefore it is interpreted as ‘compared’ to; para [0121], “The lift (Cl) and drag (Cd) coefficients obtained by the simulation are summarized in Table 1”; para [0126], “The simulations presented in these examples demonstrated that the first upstream actuator separates the flow from the surface upstream and therefore produces more drag and less lift (Table 1). The simulation also demonstrated that the second actuator, when operated alone, reattaches the BL and creates more lift and less drag. The simulation also demonstrated that when the both the actuators are operative, intermediate values for the drag and lift are achievable. Thus, by changing the jet velocity coming from the oscillators, any intermediate lift value and drag value, at least within the range defined by the results of cases (a)-(c), can be obtained”; Table 1 compares the results of the baseline with the three change runs); and 
wherein the first baseline run obviates the need for testing of a first physical model of the first body shape of the vehicle (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; the point of computer simulations is to avoid real-world testing,
 wherein the baseline runs other than the first baseline run provide information regarding run-to-run variability of the computational fluid dynamic simulation results (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; table 1 and figure 4-7 depict the run-to-run variability), and 
wherein the change run obviates the need for testing of a physical model of the body shape of vehicle (Seifert: para [0117], “Computer simulations were performed according to some embodiments of the present invention simulated in ANSIS™ (FLUENT™) CFD code and it presents a 2D case of the embodiment”; the point of computer simulations is to avoid real-world testing),
wherein an iso line is a line on a map or chart along which there is a constant value (Seifert: para [0122], “FIGS. 4A-B show simulation results for case (a), where FIG. 4A shows velocity iso-contours, and FIG. 4B shows velocity vectors”, para [0123], “ FIGS. 5A-C show simulation results for case (b), where FIG. 5A shows velocity vectors, FIG. 5B shows velocity vectors enlarge at the jet proximity, and FIG. 5C shows velocity iso-contours”, para [0124] FIGS. 6A-C show simulation results for case (c), where FIG. 6A shows velocity vectors, FIG. 6B shows velocity vectors enlarged near the blowing slot, and FIG. 6C shows velocity iso-contours,” para [0125], “FIGS. 7A-C show simulation results for case (d), where FIG. 7A shows velocity vectors, FIG. 7B shows velocity vectors near the two blowing slots, and FIG. 7C shows velocity iso-contours”; isolines and iso-contours are synonymous).

Seifert does not teach:
at least two baseline runs;

a second vehicle body shape;
automatically define a mean expectation line of averages of an iso line from each of the at least two baseline runs, and plot a confidence interval around the mean expectation line; 
automatically compare the iso line of the change run to the confidence interval;

Seifert does not teach but Al-Saadi does teach:
at least two baseline runs (Al-Saadi: page 157, Figure 5.15, “Velocity vectors around the baseline of the Land Rover Discovery 4 using four types of turbulence models (a) Realizable k-ε, (b) Standard k-ω, (c) Shear Stress Transport k-ω and (d) Reynolds Stress Model”; Figure 5.16; each type of turbulence model is a run for the baseline vehicle model, therefore, there are three baseline runs );

a second vehicle body shape (Al-Saadi: Section “5.5.2 Velocity profile around the modified models”; “Figure 5.19: Velocity vector around the Land Rover Discovery 4 with different case-studies (a) Baseline model, (b) Boat-tail, (c) Spare tyre, (d) VGs, (e) Ditch on the roof and (f) Base bleed”, “Figure 5.20: Velocity vector behind the Land Rover Discovery 4 with different case-studies (a) Baseline model, (b) Boat-tail, (c) Spare tyre, (d) VGs, (e) Ditch on the roof and (f) Base bleed”; the different case-studies are different vehicle body shapes);

Seifert teaches iso-contours/isolines for one baseline run. However Seifert does not teach multiple baseline runs for the same vehicle body or a second body shape. Al-Saadi does teach multiple baseline runs for one vehicle body and multiple body shapes. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert (directed to isolines of baseline and change runs) and Al-Saadi (directed to multiple baseline runs and multiple body shapes) and arrived at multiple baseline runs with corresponding isolines and multiple body shapes. One of ordinary skill in the art would have been motivated to make such a combination “to investigate ways to reduce the aerodynamic drag coefficient and to increase the stability of road vehicles using three-dimensional Computational Fluid Dynamics (CFD) simulation” and “Reducing the development cycle, lowering costs and rising flexibility are the reasons for justifying the use of a numerical approach (Al-Saadi: Abstract, page 3).

Seifert and Al-Saadi do not teach but Edeling does teach:
automatically define a mean expectation line of averages of an iso line from each of the at least two baseline runs (Edeling: page 82, paragraph 5 line 3, numerical average is taken using equation (27), and plot a confidence interval around the mean expectation line (Edeling: Page 86, mean velocity MU_u+ and 3 standard deviations are plotted in FIG. 5(a)); 
automatically compare the iso line of the change run to the confidence interval (Edeling: [page 93 paragraph 2 line 2] experimental data is plotted with the numerically calculated data in order to compare them”);


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD of a vehicle body with isolines of baseline and change runs) and Edeling (which teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS and teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box) and arrived at CFD with isolines and confidence intervals. One of ordinary skill in the art would have been motivated to make such a combination because “real-world flow problems are subject to numerous uncertainties, e.g. imprecisely known parameters, initial and boundary conditions”. It is therefore necessary to “design optimal experiments for identifying turbulence models” (Edeling: Introduction, Conclusion).

Regarding claim 14, Seifert and Al-Saadi do not teach but Edeling does teach:
The system of claim 11, wherein the confidence interval for each point along the mean expectation line is defined as the absolute value of the greatest distance between the mean expectation line and any of the averaged iso lines (Edeling: for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, and obtain both the p-box from the max and min using equation (26), [page 82 paragraph 4 lines 1-15]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD of a vehicle body with isolines of baseline and change runs) and Edeling (which teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS and teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box) and arrived at CFD with isolines and confidence intervals. One of ordinary skill in the art would have been motivated to make such a combination because “real-world flow problems are subject to numerous uncertainties, e.g. imprecisely known parameters, initial and boundary conditions”. It is therefore necessary to “design optimal experiments for identifying turbulence models” (Edeling: Introduction, Conclusion).

Regarding claim 15, Seifert and Al-Saadi do not teach but Edeling does teach:
The system of claim 11, wherein the confidence interval for each point along the mean expectation line is defined as plus or minus an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (Edeling: FIG. 7 shows a confidence interval of one standard deviation from a mean expectation, [page 88]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD of a vehicle body with isolines of baseline and change runs) and Edeling (which teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS and teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box) and arrived at CFD with isolines and confidence intervals. One of ordinary skill in the art would have been motivated to make such a combination because “real-world flow problems are subject to numerous uncertainties, e.g. imprecisely known parameters, initial and boundary conditions”. It is therefore necessary to “design optimal experiments for identifying turbulence models” (Edeling: Introduction, Conclusion).

Regarding claim 17, Seifert and Al-Saadi do not teach but Edeling does teach:
The system of claim 11, wherein the confidence interval for each point along the mean expectation line is defined as plus or minus three times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (Edeling: see FIGS. 5(a), 5(b), 6(a), and 6(b), [pages 86-87]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert and Al-Saadi (directed to CFD of a vehicle body with isolines of baseline and change runs) and Edeling (which teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS and teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box) and arrived at CFD with isolines and confidence intervals. One of ordinary skill in the art would have been motivated to make such a combination because “real-world flow problems are subject to numerous uncertainties, e.g. imprecisely known parameters, initial and boundary conditions”. It is therefore necessary to “design optimal experiments for identifying turbulence models” (Edeling: Introduction, Conclusion).

Regarding claim 18, Seifert, Al-Saadi and Edeling teach:
The system of claim 11, further comprising the vehicle  (Seifert: paras [0024-0029] list various vehicles).

Regarding claim 20, Seifert, Al-Saadi and Edeling teach:
The method of claim 4, wherein the scalar variable map is a map of scalar values of at least one of temperature, static pressure, dynamic pressure, velocity magnitude, a velocity component (Seifert: para [0122], “FIGS. 4A-B show simulation results for case (a), where FIG. 4A shows velocity iso-contours, and FIG. 4B shows velocity vectors”, para [0123], “ FIGS. 5A-C show simulation results for case (b), where FIG. 5A shows velocity vectors, FIG. 5B shows velocity vectors enlarge at the jet proximity, and FIG. 5C shows velocity iso-contours”, para [0124] FIGS. 6A-C show simulation results for case (c), where FIG. 6A shows velocity vectors, FIG. 6B shows velocity vectors enlarged near the blowing slot, and FIG. 6C shows velocity iso-contours,” para [0125], “FIGS. 7A-C show simulation results for case (d), where FIG. 7A shows velocity vectors, FIG. 7B shows velocity vectors near the two blowing slots, and FIG. 7C shows velocity iso-contours”), Lambda?2, surface force, density, internal energy, kinetic energy, swirl, or vorticity, or any combination thereof.


Claims 5-6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273562 (“Seifert”), in view of “Analysis of Novel Techniques of Drag Reduction and Stability Increase for Sport Utility Vehicles using Computational Fluid Dynamics” (“Al-Saadi”), further in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (“Edeling”), further in view of US 2010/0318327 (“Holden”).
Regarding claim 5, Seifert, Al-Saadi and Edeling do not teach but Holden does teach:
The method of claim 4, further comprising, based on the comparing: automatically accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall within the confidence interval; and automatically rejecting the second vehicle body shape as insignificant if the iso line of the change run falls entirely outside the confidence interval (Holden: before an optimum design can be located, the response surface is subjected to a quality analysis because the response surface may be inaccurate at interpolated spaces; if RS is found to be insufficient quality, the RS is updated with additional CDD analysis to improve resolution and accuracy, [0142] lines 5-19).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert, Al-Saadi and Edeling (directed to CFD with isolines of baseline and change runs) and Holden (directed to an automated optimization strategy starting with a design of experiments and a quality check) and arrived at CFD with a quality check. One of ordinary skill in the art would have been motivated to make such a combination to make a quality determination of a surface (Holden, [0142] lines 8-19).

Regarding claim 6, Seifert, Al-Saadi and Edeling do not teach but Holden does teach:
The method of claim 5, further comprising, if the second vehicle body shape is accepted as significant, automatically accepting the second vehicle body shape as a final output if an output of the change run meets a design target (Holden: (optimal design identified, [0142] lines 20-21; optimal being based on performance measurements [0046] lines 1-2)).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert, Al-Saadi and Edeling (directed to CFD with isolines of baseline and change runs) and Holden (directed to an automated optimization strategy starting with a design of experiments and a quality check) and arrived at CFD with a quality check. One of ordinary skill in the art would have been motivated to make such a combination to make a quality determination of a surface (Holden, [0142] lines 8-19).

Regarding claim 12, Seifert, Al-Saadi and Edeling do not teach but Holden does teach:
The system of claim 11, wherein the processor is further configured to, based on the comparing:

automatically accept the second vehicle body shape as significant if at least part of the iso line of the change run does not fall within the confidence interval; and automatically reject the second vehicle body shape as insignificant if the iso line of the change run falls entirely outside the confidence interval (Holden: before an optimum design can be located, the response surface is subjected to a quality analysis because the response surface may be inaccurate at interpolated spaces; if RS is found to be insufficient quality, the RS is updated with additional CDD analysis to improve resolution and accuracy, [0142] lines 5-19).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert, Al-Saadi and Edeling (directed to CFD with isolines of baseline and change runs) and Holden (directed to an automated optimization strategy starting with a design of experiments and a quality check) and arrived at CFD with a quality check. One of ordinary skill in the art would have been motivated to make such a combination to make a quality determination of a surface (Holden, [0142] lines 8-19).

Regarding claim 13, Seifert, Al-Saadi and Edeling do not teach but Holden does teach:
The system of claim 12, wherein the processor is further configured to, if the second vehicle body shape is accepted as significant, automatically accept the second vehicle body shape as a final output if an output of the change run meets a design target (Holden: (optimal design identified, [0142] lines 20-21; optimal being based on performance measurements [0046] lines 1-2)).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert, Al-Saadi and Edeling (directed to CFD with isolines of baseline and change runs) and Holden (directed to an automated optimization strategy starting with a design of experiments and a quality check) and arrived at CFD with a quality check. One of ordinary skill in the art would have been motivated to make such a combination to make a quality determination of a surface (Holden, [0142] lines 8-19).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273562 (“Seifert”), in view of “Analysis of Novel Techniques of Drag Reduction and Stability Increase for Sport Utility Vehicles using Computational Fluid Dynamics” (“Al-Saadi”), further in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (“Edeling”), further in view of “Application of Supervised Learning to Quantify Uncertainties in Turbulence and Combustion Modeling” (“Tracey”).
Regarding claim 9, Seifert, Al-Saadi and Edeling do not teach but Tracey does teach:
The method of claim 4, wherein the confidence interval is defined as plus or minus two times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (Tracey: predicted mean is plotted plus or minus two standard deviations as seen FIG. 2, [page 5]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert, Al-Saadi and Edeling (directed to CFD with isolines of baseline and change runs) and Tracey (directed to using two standard deviations) and arrived at CFD with isolines using two standard deviations. One of ordinary skill in the art would have been motivated to make such a combination to yield the predictable result of having a stronger confidence interval than one standard deviation, but a weaker confidence interval than three standard deviations and to “improve aspects of predictive modeling while offering a route towards obtaining error bounds” (Tracey: Abstract).

Regarding claim 16, Seifert, Al-Saadi and Edeling do not teach but Tracey does teach:
The system of claim 11, wherein the confidence interval for each point along the mean expectation line is defined as plus or minus two times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (Tracey: predicted mean is plotted plus or minus two standard deviations as seen FIG. 2, [page 5]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Seifert, Al-Saadi and Edeling (directed to CFD with isolines of baseline and change runs) and Tracey (directed to using two standard deviations) and arrived at CFD with isolines using two standard deviations. One of ordinary skill in the art would have been motivated to make such a combination to yield the predictable result of having a stronger confidence interval than one standard deviation, but a weaker confidence interval than three standard deviations and to “improve aspects of predictive modeling while offering a route towards obtaining error bounds” (Tracey: Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148